EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Indigo International, Corp. (the "Company") on Form 10-Q for the period ended May 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Odelio Arouca, the Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: July 20, 2012 /s/ Odelio Arouca Name: Odelio Arouca Title: President, Chief Executive Officer and Chief Financial Officer
